IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,372-01


                         EX PARTE FRANCISCO RUBIO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1385249-A IN THE 209TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of theft of a firearm and sentenced to seven months years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On June 26, 2020, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

       The trial court shall make findings of fact and conclusions of law within ninety days from
the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 30, 2021
Do not publish